DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 08 November 2021.
Claims 1-20 are presented for examination.
Claims 1, 6, 9, 14 and 17 are amended.
35 U.S.C. 101 Rejections are maintained.

Response to Argument
Applicant’s arguments (for 35 U.S.C. 101 Rejection) filed in the amendment filed on 08 November 2021, have been considered but are have been fully considered but they are not deemed persuasive:
Regarding to 35 U.S.C. 101 Rejection (Abstract Idea), applicant argued the claim is similar to Example 41 from the Revised Guidance (“Similarly, Claim 1 of the present application recites steps such as storing the changes to blob objects in a log file (standardized format), automatically generating a HTTP message with the context of the change to the blob object encoded therein and publishing the HTTP message to a proxy service via a REST API (automatically generating a message containing the updated information), and routing the message to endpoints of one or more subscribers 
Thus, Claim 1 has very similar features and facts as associated with Example 41 which was found eligible because it is a practical application. So to should the claims of the present application because they receive similar steps.
Accordingly, reconsideration and withdrawal of the rejection is respectfully requested.”).
Examiner respectfully disagrees.
a) Example 41 is regarding to – Cryptographic Communications.
Examiner believe applicant is referring to Example 42.
b) Example 42 recites “standardized format” as the result of converting “non-standardized” format to “standardized format” format.
Therefore, Claim 1 merely recites storing data into a blob objects in a log file (standardized format) does not include the step converting from one structure to a different structure. Further, it does not disclose “conversion” or “transformation” between data structures or formats.
Further, Example 42 also explicitly recites “transmitting the message in real time, so that each user has immediate access to up-to-date patient information.”
Although, Claim 1 recites “execute,” “read,” “generate,” “publish” and “automatically rout,” “receive” and “update,” it does not explicitly disclose “real time,” “immediate access to up-to-date” information.
c) Further, the claim language recited newly added claim language such as “proxy” and “representation state transfer (REST) API,” however, they are recited at a high level of generality and are merely invoked as tools to perform claimed invention. 
The relies to the above arguments are applied equally to other arguments for other similar claims.
For the above reasons, 35 U.S.C. 101 rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “publish, via the notification service, the generated HTTP message with the notification a proxy via a representational state transfer (REST) API,” and “automatically route, via the proxy, the generated HTTP message with the  based on a previously-configured routing table” however, examiner cannot find support for “a representational state transfer (REST) API” and “based on a previously-configured routing table.”
Claims 2-20 are rejection for the similar reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…record attributes…as an event in a log file managed by the blog storage…read, via a notification service, at least one of a name of an entity that made the change to the blob object and a type of the change from predefined fields within the attribute of the event recorded in the log file…” in lines 4-11.  There is insufficient antecedent basis for this limitation in the claim.
The “attributes” are being recorded as “an event.” (i.e. “attributes” is “event” itself). However, the claim language then recites “the attribute of the event recorded in the log file,” which is referring to attribute of recorded attributes (e.g. the recorded “attributes…as an event in a log file”). Therefore, the second “attribute” (e.g. “the attribute of the event recorded”) is different than “attributes” as in “record attributes…as an event in a log file.”
Claims 2-20 are rejection for the similar reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A computing system comprising:
a storage configured to store a log file for a binary large object (blob) storage; and
a processor configured to
execute, via a blob storage, a change to a blob object that is stored in the blob storage based on a trigger request submitted via an application programming interface (API) of the blob storage, and record attributes about the change to the blob object as an event in a log file managed by the blog storage,
read, via a notification service, at least one of a name of an entity that made the change to the blob object and a type of the change from predefined fields within the attribute of the event recorded in the log file,
generate, via the notification service, a hypertext transfer protocol (HTTP) message with a notification that includes the at least one of the name of the entity and 
publish, via the notification service, the generated HTTP message with the notification a proxy via a representational state transfer (REST) API, 
automatically route, via the proxy, the generated HTTP message with the notification to one or more network endpoints of one or more previously registered recipients of the blob object based on a previously-configured routing table;
receive an acknowledgement of receipt of the generated notification from the one or more previously registered recipients of the blob object; and
update the log file with information indicating that the acknowledgement of the change to the blob object has been received from the one or more previously registered recipients of the blob object.”
 (Step 1) The claim recites “A computing system comprising: a storage configured to store…a processor configured to…” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “read, via a notification service, at least one of a name of an entity that made the change to the blob object and a type of the change from predefined fields within the attribute of the event recorded in the log file” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing system,” “storage,” “processor,” “application programming interface (API),” “representational state transfer (REST) API,” and “network endpoints,” nothing in the claim element precludes the step from computing system,” “storage,” “processor,” “application programming interface (API),” “representational state transfer (REST) API,” and “network endpoints” language, “read” in the context of this claim encompasses the user manually read, via the notification service, at least one of a name of an entity that made the change and a type of the change from predefined fields within the event recorded in the updated log file in his mind (e.g. user looks at change log and identifies contextual attributes, such as time of the change or name of the user who made the change).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”
The claim as a whole recites a system of organizing human activity. The claimed invention is a system that allows user to store user-selected preset limits (e.g. changes to object in the cloud storage), and communicating (e.g. transmitting) a notification to user (e.g. receive notification of the changes) which is a method of managing personal behavior. The mere nominal recitation of generic computer components, “computing system,” “storage,” “processor,” “application programming interface (API),” “representational state transfer (REST) API,” and “network endpoints,” do not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Therefore, it also falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.
 (Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computing system,” “storage,” “processor,” “application programming interface (API),” “representational state transfer (REST) API,” and “network endpoints” to perform the “store,” “execute,” “read,” “generate,” “publish,” “automatically route,” “receive” and “update” steps. The “computing system,” “storage,” “processor,” “application programming interface (API),” “representational state transfer (REST) API,” and “network endpoints” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…store a log file for a binary large object (blob) storage,” “execute, via a blob storage, a change to a blob automatically route” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update and notification. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, the claim recites additional element – “generate, via the notification service, a hypertext transfer protocol (HTTP) message with a notification that includes the at least one of the name of the entity and the type of the change that are read from the log file encoded within the HTTP message,” and “publish, via the notification service, the generated HTTP message with the notification a proxy via a representational state transfer (REST) API” which is Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
receive an acknowledgement of receipt of the generated notification from the one or more previously registered recipients of the blob object;” and “update the log file with information indicating that the acknowledgement of the change to the blob object has been received from the one or more previously registered recipients of the blob object” which are Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc” and “v. Consulting and updating an activity log, Ultramercial,”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computing system,” “storage,” “processor,” “application programming interface (API),” “representational state transfer (REST) API,” and “network endpoints” to perform “store,” “execute,” “read,” “generate,” “publish,” “automatically route,” “receive” and “update” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the claim recites additional elements – “…store a log file for a binary large object (blob) storage,” “execute, via a blob storage, a change to a blob object…” and “automatically route” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update and notification. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, the limitation “generate” is not sufficient to amount to significantly more than the judicial exception because “generate” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Further, the limitation “receive” and “update” is not sufficient to amount to significantly more than the judicial exception because “receive” and “update” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)” “” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 2 recites “wherein the change comprises at least one of a creation of the blob object, a modification of the blob object, and a deletion of the blob object.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “wherein the change comprises at least one of a creation of the blob object, a modification of the blob object, and a deletion of the blob object,” as drafted, is a process that, under its broadest reasonable computing system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing system” language, “change” in the context of this claim encompasses the user manually (detect) the change comprises at least one of a creation of the blob object, a modification of the blob object, and a deletion of the blob object in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “computing system” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computing system” to perform (detect) “change” step amounts to 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 3 recites “wherein the processor is configured to read an event state of the blob object stored within another predefined field of the event within the updated log file to detect the change to the blob object.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “wherein the processor is configured to read an event state of the blob object stored within another predefined field of the event within the updated log file to detect the change to the blob object” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “read” in the context of this claim encompasses the user manually wherein the processor is configured to read an event state of the blob object stored within another predefined field of the event within the updated log file to detect the change to the blob object in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “read” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 4 recites “wherein the log file comprises an append-only log file that stores a chronological order of changes detected to a plurality of blob objects stored in the cloud storage.”
(Step 1) The same analysis from the independent claim applies here, the claim 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements, “wherein the log file comprises an append-only log file that stores a chronological order of changes detected to a plurality of blob objects stored in the cloud storage” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
stores a chronological order of changes detected to a plurality of blob objects stored in the cloud storage” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “Consulting and updating an activity log, Ultramercial”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “store” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “store” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Further, Peterson, (U.S. Pub. No.: US 20130024460), paragraph [0002], “an append-only, log-based structure,” paragraph [0157], “As a result of storing data sequentially and using an append-only writing process…”
A transaction log (e.g., a transaction journal, a database log, a binary log, an audit trail, a sequential log…” paragraph [0188], “…to store data…in a sequential or chronological log-based writing structure 2140” paragraph [0285], “The sequential, log-based, append-only writing structure 2140…”
Erdogan et al. (U.S. Pub. No.: US 20130311426), paragraph [0065], “An append-only log file records additional data changes, without deleting prior logged operations…”
Atkisson et al. (U.S. Pub. No.: US 20160041902), paragraph [0061], “…stores or preserves data in a log. The log, in a further embodiment, comprises a sequential, append-only log-based structure, or the like. …”
Wang et al. (U.S. Pub. No.: US 20090089879), paragraph [0037], “…system 200 can be configured to record extensive log entries to append-only log 220…”
Above references show the limitation is well-understood, routine and conventional activities.
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 5 recites “wherein the processor is configured to repeatedly transmit the notification to a network endpoint via an at least once transmission protocol that continues transmitting the notification until a software application acknowledges receipt of the notification.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “wherein the processor is configured to repeatedly transmit the notification to a network endpoint via an at least once transmission protocol that continues transmitting the notification until a software application acknowledges receipt of the notification,” where merely describes how to generally “apply” the concept of transmitting notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “transmit” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The other additional element, “transmit” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of transmitting notification in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
The limitation is not sufficient to amount to significantly more than the judicial exception because “transmit” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network…OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).”
Further, Messick, (U.S. Pub. No.: US 20050234988), paragraph [0053], “The formatter/addresser 340 repeats the priority notification message periodically until acknowledged by the message's intended recipient (e.g., a system administrator or system operator)…”
Sharma et al. (U.S. Pub. No.: US 20100190515), paragraph [0028], “the first device 20 continues to send the SMS notification message until an acknowledgment or confirmation reply is received…”
Groves (U.S. Pub. No.: US 20160086473), paragraph [0021], “The process of sending alert notifications to Upchain Users [106] is repeated until someone acknowledges receipt…”
Churchill et al. (U.S. Pub. No.: US 20140136609), paragraph [0066], “the output notification may be sent repeatedly until acknowledged by at least one recipient…”

Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 6 recites “wherein the processor is configured to push the notification, via the proxy, to the one or more previously registered recipients based on the previously-configured a routing table”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “wherein the processor is configured to push the notification, via the proxy, to the one or more previously the previously-configured a routing table,” where merely describes how to generally “apply” the concept of pushing notification in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “push” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The other additional element, “push” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of pushing notification in a computer environment. Thus, even when (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
The limitation is not sufficient to amount to significantly more than the judicial exception because “push” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network…OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).”
Thus, limitation does not amount to significantly more. Even when considered in combination, this additional element represent mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 recites “wherein the processor is further configured to register the one or more network endpoints of the one or more recipients as subscribers of change notifications with respect to the blob object.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “wherein the processor is further configured to register the one or more network endpoints of the one or more recipients as subscribers of change notifications with respect to the blob object.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “register” in the context of this claim encompasses the user registers the one or more recipients as subscribers of change notifications with respect to the unstructured storage object in his mind (e.g. user remembers in his mind that the one or more recipients as subscribers of change notifications with respect to the unstructured storage object).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at .” 
The limitation of “wherein the processor is further configured to register the one or more network endpoints of the one or more recipients as subscribers of change notifications with respect to the blob object,” as draft, allows user to select and pre-set get notification of changes regarding to the stored objects on cloud storage which is “managing personal behavior or relationships or interactions between people.” Thus, the claim also falls within “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “processor” to perform “register” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 recites “wherein the processor is further configured to add one or more of an identification of the blob object, a location of the blob object within the cloud storage, and a timestamp at which the change occurred, to the notification.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computing system,” “storage,” “processor,” “application programming interface (API),” “representational state transfer (REST) API,” and “network endpoints” to perform the “add” step. The “computing system,” “storage,” “processor,” “application programming interface (API),” “representational state transfer (REST) API,” and “network endpoints” in the step are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 Further, the claim recites additional element – “add one or more of an identification of the blob object, a location of the blob object within the cloud storage, and a timestamp at which the change occurred, to the notification,” which is Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computing system,” “storage,” “processor,” “application programming interface (API),” “representational state transfer (REST) API,” and “network endpoints” to perform “add” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “add” is not sufficient to amount to significantly more than the judicial exception because “add” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
 For claim 9, it is a method claim having similar limitations as cited in claim 1. 
For claim 10, it is a method stem claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same analysis as cited in the rejection of rejected claim 2.
For claim 11, it is a method claim having similar limitations as cited in claim 3. Thus, claim 11 is also rejected under the same analysis as cited in the rejection of rejected claim 3.
For claim 12, it is a method claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same analysis as cited in the rejection of rejected claim 4.
For claim 13, it is a method claim having similar limitations as cited in claim 5. Thus, claim 13 is also rejected under the same analysis as cited in the rejection of rejected claim 5.
For claim 14, it is a method claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same analysis as cited in the rejection of rejected claim 6.
For claim 15, it is a method claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same analysis as cited in the rejection of rejected claim 7.
For claim 16, it is a system claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same analysis as cited in the rejection of rejected claim 8.
For claim 17, it is a medium claim having similar limitations as cited in claim 1. 
Additionally, claim 17 further discloses “A non-transitory computer-readable storage medium” which is the recitation of generic computer components. Therefore, it is analyzed as same as other generic computer components (e.g. “processor” and “storage”), which does not change the result of the analysis.
Thus, claim 17 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
For claim 18, it is a medium claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same analysis as cited in the rejection of rejected claim 2.
For claim 19, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same analysis as cited in the rejection of rejected claim 3.
For claim 20, it is a medium claim having similar limitations as cited in claim 4. Thus, claim 20 is also rejected under the same analysis as cited in the rejection of rejected claim 4.
Allowable Subject Matter
Claims 1, 9 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 35 and U.S.C. 112, set forth in this Office action.
Claims 2-8, 10-16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 35 and U.S.C. 112, set forth 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ford et al. (U.S. Pub. No.: US 20170041296), paragraph [0092] discloses “A composite proxy may then validate the message for correct application signing, and the basic schema of composite message.” Paragraph [0315], “…Alerts may also be provided based on changes to the container, that on-going work is occurring (e.g., to create awareness that someone else is working on files in the container), and the like…” paragraph [0479], “Storing content and metadata as objects may enable the creation, modification, and access of objects and metadata by using a object storage API, such as implemented as a set of Representational State Transfer (REST) web services.” Paragraph [0540], “For example, a container may request that all code pass through a proxy, such as one having a "white list" of allowed operations and requests…”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169